DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kose (WO 2015/080771).
Regarding claim 1, Kose discloses a tread for a tire (for a heavy-duty vehicle tire is an intended use which does not further limit the claim) having a total thickness capable of being worn away during running, the tread having, in the new state, a tread surface adapted to come into contact with a roadway when running, the tread comprising a sipe 30 having a void 32 (hidden cavity) of increased width below the tread surface, configured to form a new groove opening onto the tread surface after a predetermined amount of partial wear, the hidden cavity continued as far as the tread surface in the new state by a sipe 30 and having a crown part subdivided on each side of the sipe into first and second sub-crown parts (paragraphs [0038]-[0042]; figure 1), said hidden cavity able to be any shape in cross-section (paragraph [0042]), with specific embodiments being teardrop shaped (paragraph [0046]; figure 5) and pentagon shaped (paragraph [0047]; figure 7), wherein the mold element can include a serrated or jagged edge (paragraph [0046]; figure 12A), such serrations resulting in ribs protruding radially inwardly from the crown part of the hidden cavity, each of the fine ribs having a height in the radial direction, and extending in a direction that is perpendicular to the extending direction of the cavity (i.e. at an angle of 90°), falling within the claimed range of at least equal to 40°, as well as teaching a total depth of the sipe and hidden cavity together Z1 of substantially 2 to 15 mm, or substantially 3 to 14 mm, or 5 to 10 mm (paragraph [0052]; figure 13B), or the depth Z1 can be substantially equal to 50 to 90% of the total tread thickness (paragraph [0053]), where the height of the hidden cavity Z2 is substantially equal to at least 2 mm and up to substantially 70% of the total depth Z1 (paragraph [0054]), with a specific embodiment with total tread thickness 8.5 mm and total depth Z1 of 8 mm (paragraph [0057]), as well as teaching specific embodiments where the serrations extend approximately 15-30% of the depth of the hidden cavity (figures 12A-12B), resulting in a range for the radial height of the ribs of 0.3 mm (15% x 2 mm) to 3.2 mm (30% x 70% x 15 mm). Accordingly, it would have been obvious to one of ordinary skill in the art to use a rib height of from 0.3 to 3.2 mm as being taught or suggested by Kose. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The displayed embodiments only display the first sub-crown part of the mold (figures 12A and 12B), however it would have been obvious to one of ordinary skill in the art to use serrations on both the first and second sub-crown parts in order to create a symmetric configuration appropriate for a non-directional tread.
Regarding claim 6, Kose teaches a specific embodiment where the upper part of the hidden cavity comprises a flat face inclined at an angle of less than 45° (figure 13B).
Regarding claim 7, Kose teaches specific embodiments where the serrations extend approximately 15-30% of the depth of the hidden cavity (figures 12A-12B), as well as teaching an embodiment where the lateral walls of the cavity are about 15% of the depth of the cavity (figure 12B), and also teaching that the hidden cavity is able to be any shape in cross-section (paragraph [0042]), such teachings together suggesting that the serrations can extend onto the lateral walls of the cavity. Accordingly, it would have been obvious to one of ordinary skill in the art to create an embodiment of Kose where the ribs continue on a part of at least one of the lateral walls delimiting the hidden cavity as being suggested by Kose (see figures 12A-12B and paragraph [0042]).
Regarding claims 8-9, Kose teaches a specific embodiment where the serrations are smaller than sipe width (figure 12B), a sipe having a width of 2 mm or less, and another specific embodiment teaching or suggesting serrations which have a width similar to the height (figure 12A), and also teaching that the hidden cavity is able to be any shape in cross-section (paragraph [0042]), such teachings together suggesting that the serrations can also have a height extending along the lateral wall of about 0.3 to about 3.2 mm.  Accordingly, it would have been obvious to one of ordinary skill in the art to create an embodiment of Kose where the ribs have a lateral height of about 0.3 to about 3.2 mm as being suggested by Kose (see figures 12A-12B and paragraph [0042]).

Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive.
Applicant argues that Kose cannot be said to meet the new feature that the crown part is subdivided into first and second sub-crown parts, and that the ribs protrude radially inwardly from each of the first and second sub-crown parts. However, it is noted that Kose only displays one edge of the mold which forms the ribs on the first sub-crown part (figure 12A). Accordingly, one of ordinary skill in the art would need to decide how to craft the mold to form the second sub-crown part. As was stated above in paragraph 5, it would have been obvious to one of ordinary skill in the art to create the tire with the ribs on both the first and second sub-crown parts in order to create a symmetric configuration appropriate for a non-directional tread.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	August 3, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749